Citation Nr: 0430042	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1964, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In that decision, the RO denied service connection for 
tinnitus and for hearing loss in the right ear.  The RO also 
denied the veteran's petition to reopen his previously denied 
claim for hearing loss in his left ear.

Although the Board will decide the petition to reopen the 
claim for left ear hearing loss, the claims for service 
connection for right ear hearing loss and tinnitus must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.



FINDINGS OF FACT

1.  In August 1993, the Board denied the veteran's claim for 
service connection for left ear hearing loss.  Although 
notified of this decision and apprised of his procedural and 
appellate rights, the veteran did not appeal.  

2.  The additional evidence received since that August 1993 
decision, while not previously submitted to agency 
decisionmakers, is either cumulative or redundant, or does 
not bear directly and substantially upon the etiology of the 
veteran's left ear hearing loss.


CONCLUSIONS OF LAW

1.  The Board's August 1993 decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2003).

2.  The evidence received since that August 1993 decision is 
not new and material and, therefore, is insufficient to 
reopen the claim for service connection for left ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his March 2000 petition to reopen his claim for 
left ear hearing loss.  But the VCAA applies to claims filed 
prior to its November 9, 2000 effective date if VA had not 
decided the claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its June 2002 rating 
decision.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at 
*31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  Here, the 
RO did precisely that, as it sent the veteran a March 2002 
VCAA letter prior to its June 2002 rating decision.  VA thus 
complied with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  Id. at 3.

These requirements were met in this case.  The RO's March 
2002  letter informed the veteran of the application of the 
VCAA to his petition to reopen his claim for left ear hearing 
loss.  This letter also explained what the evidence would 
have to show and the information still needed to show it in 
order to establish entitlement to service connection as well 
as to reopen a previously denied claim for service 
connection.  In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information, stating that the RO would get any VA medical 
records the veteran informed it existed, and that the RO 
would request evidence from private physicians identified by 
the veteran.  Finally in this regard, the RO told the 
veteran: "tell us about any additional information or 
evidence that you want us to try to get for you," and "send 
us the evidence we need as soon as possible."  Thus, the RO 
complied with the VCAA notice content requirements, as it 
provided the information specified by Charles and Quartuccio 
and indicated to the veteran that he should promptly provide 
any information or evidence in his possession pertaining to 
his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
associated with the claims file.  There is no indication that 
other private or Federal records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's petition to reopen his claim for service connection 
for left ear hearing loss.


Petition to Reopen Claim for Service Connection for Left Ear 
Hearing Loss

In August 1993, the Board denied the veteran's claim for 
service connection for left ear hearing loss.  He was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not timely appeal.

The unappealed August 1993 decision became final and binding 
based on the evidence then of record.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2004); 38 C.F.R. 
§§ 20.200, 20.1103 (2003).  Furthermore, because the veteran 
did not appeal that decision, this, in turn, means there must 
be new and material evidence since that decision to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2004); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the Board's August 1993 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim for service connection 
and, if so, the Board then may proceed directly to adjudicate 
the claim on the full merits if, as in this case, the RO 
already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993); see also Fossie v. West, 12 Vet. App. 1 (1998).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  In this case, 
the veteran filed his claim in February 2000-prior to this 
date-so the former definition of new and material evidence 
at 38 C.F.R. § 3.156(a) applies.  According to the old 
definition, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The Board's August 1993 denial of the veteran's claim for 
left ear hearing loss was based on the following:

At his October 1959 enlistment audiometric examination, the 
veterans' pure tone thresholds, in decibels, were as follows:


Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
0
-5
-5
N/A
-5
Left 
ear
55
70
60
N/A
60

Based on the above, there was a diagnosis of defective 
hearing of the left ear.  A February 1960 Audiogram reflected 
similar results.  The results of the February 1964 release 
from active duty (RAD) examination were:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
0
0
-5
N/A
0
Left 
ear
50
55
40
N/A
75

The diagnosis was traumatic hearing loss, moderate, of the 
left ear.

Also of record were private treatment records of Dr. "D."  
In July 1983, Dr. D wrote that the veteran had hearing loss 
in the left ear for the past 30 years due to a skull 
fracture.  In September 1983 and January 1987, Dr. D 
elaborated that the veteran's left ear hearing loss was 
total, and due to injuries from a fall off of a roof that 
occurred when the veteran was 17 years old.  Although the 
October 1990 VA examination report indicates that the 
examination was in part related to the veteran's hearing loss 
claim, there is no information in the examination regarding 
the veteran's hearing.

In its decision, the Board found that the veteran's left ear 
hearing loss preexisted service, and that, as his hearing at 
separation had actually improved at three frequencies and 
slightly worsened at one, the veteran's left ear hearing loss 
was not aggravated by his military service, i.e., there was 
no increase in this disability during service.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

The only evidence submitted since the Board's August 1993 
decision concerning the veteran's hearing are the July 1999 
VA outpatient treatment (VAOPT) records.  A July 1999 clinic 
progress note indicates that the veteran stated he fell off 
of a roof at age 17 and has been deaf in his left ear since 
that time.  There is also an August 1999 note prepared in 
connection with the July 1999 clinic visit, entitled, 
"Hearing aid audiological evaluation."  That single page 
document concerns only the veteran's current hearing, 
reflecting sensorineural hearing loss and poor word 
recognition in his left ear, and has nothing to do with the 
effect of his military service upon his left ear hearing.

The veteran's statement at the July 1999 clinic visit is not 
new and material evidence because it is cumulative and 
redundant of the statements made to and by Dr. D regarding 
the veteran's pre-service left ear injury.  Moreover, while 
the August 1999 hearing aid audiological evaluation had not 
previously been submitted to agency decisionmakers and is not 
cumulative or redundant, this evidence is not material, 
because it does not bear directly and substantially upon the 
specific matter under consideration-the etiology of the 
veteran's left ear hearing loss.

The Board also notes that the new evidence does not entitle 
the veteran to a new VA examination.  Nothing in the VCAA is 
construed as requiring the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108 
(West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims.  These regulations identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories include 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  As 
such evidence has not been received in this case, a new VA 
examination is not warranted.

Consequently, the preponderance of the evidence is against 
the veteran's petition to reopen his claim for left ear 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The petition to reopen the previously denied claim for 
service connection for left ear hearing loss is denied.


REMAND

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  
See also Charles, 16 Vet. App. at 374 -75.

A July 1983 private treatment note from Dr. "D." indicated 
that audiometric testing demonstrated that there was high 
frequency hearing loss in the right ear and that the veteran 
experienced ringing and humming in his ears.

The July 1999 clinic progress note indicates that the veteran 
stated that he fell off of a roof at age 17 and, in addition 
to deafness in his left ear, has had declining hearing in his 
right ear since that time.  The August 1999 hearing aid 
audiological evaluation states: "Right Ear: Sensorineural 
HL, word recognition: excellent."

In his April 2002 statement in support of claim (VA Form 21-
4138), the veteran stated that he had ringing in his ears 
since combat in the Republic of Vietnam.  An August 1963 SMR 
indicates that the veteran sustained a gunshot wound while in 
Vietnam due to accidental discharge of a fellow soldier's 
weapon.  The veteran's DD Form 214 indicates that his 
military occupation specialty (MOS) was combat engineer.

The veteran's statements that he experienced symptoms of 
tinnitus during and since service are competent evidence of 
this disability, because ringing in the ears is capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. at 
374; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, the veteran's tinnitus was noted as early as July 
1983 by Dr. D, and the veteran's claim that his tinnitus 
began in service due to noise exposure is supported by his 
combat engineer MOS and service in Vietnam.

The veteran's right ear hearing loss was also documented in 
the private medical records and in the August 1999 hearing 
aid audiological evaluation, although the precise extent of 
this hearing loss was not described.  And, while the 
veteran's separation examination did not reflect a right ear 
hearing loss disability at that time, see 38 C.F.R. § 3.385 
(2004) (defining impaired hearing), this is not a 
prerequisite for establishing service connection, which is 
permissible for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
indicates the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Thus, since there is competent evidence that the veteran has 
tinnitus and hearing loss that may be associated with 
service, but there is insufficient evidence to determine 
whether his current hearing levels fall with the meaning of 
hearing loss in 38 C.F.R. § 3.385 (2004), or whether his 
tinnitus and/or hearing loss are related to service, these 
claims must be remanded for a VA examination as to these 
matters.

In addition, although the RO did include references to the 
veteran's tinnitus and hearing loss claims in its March 2002 
VCAA letter, the RO should ensure that it sufficiently 
explains the application of the VCAA to both of these claims 
before making any further determination on the merits.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claims for service connection for 
tinnitus and for right ear hearing loss.

2.  Schedule the veteran for a VA 
audiology examination to determine 
whether he has a hearing loss disability 
under 38 C.F.R. § 3.385 (2004).  If it is 
determined that he does have such 
disability, the examiner should render a 
diagnosis or opinion as to its etiology, 
and should specifically opine as to 
whether it is at least as likely as not 
that the hearing loss is related to the 
veteran's military service, including any 
acoustic trauma he may have suffered 
during his service as a combat engineer 
in Vietnam, as opposed his pre-service 
fall off a roof at age 17.

The examiner should also determine the 
etiology of the veteran's tinnitus and 
indicate whether it is at least as likely 
as not that the veteran's tinnitus is 
related to his  military service, 
including any acoustic trauma he may have 
suffered as a result of his service in 
Vietnam.

If no opinion can be rendered as to the 
above matters, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The claims folder must be made available 
to the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Then, readjudicate the claims in 
light of the additional evidence 
obtained.  If either of the claims 
continues to be denied, send the veteran 
and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



